DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stargardter (4,512,718).
Stargardter discloses an axial flow fan, comprising: a hub 12 (Fig. 1), configured to rotate around a center axis and having a negative pressure side 20 and a positive pressure side 18 opposite to each other; and a plurality of fan sets, disposed around the hub, wherein each of the fan sets comprises at least two blades 22 and 36, and each of the at least two blades has a wind inlet end 30 and 44 (respectively), a wind outlet end 28 and 42 (respectively) opposite to the wind inlet end, a negative pressure surface (the convex surface of each blade), and a positive pressure surface (the concave surface of each blade) opposite to the negative pressure surface in each of the fan sets, wherein a minimum distance between the wind inlet end 44 of one of the adjacent at least two blades (blade 36) and the positive pressure side 18 is greater than a minimum distance between the wind inlet end 30 of the other one of the adjacent at least two blades (blade 22) and the positive pressure side, a minimum distance between the wind outlet 
Regarding claim 9, a tangent line is defined by a limit of the negative pressure surface of one of the at least two blades (blade 36) close to the wind inlet end and the other tangent line is defined by a limit of the negative pressure surface of the other one of the at least two blades in each of the fan sets (blade 22), wherein a slope of the other tangent line (blade 22) is greater than a slope of the tangent line (see annotated Fig. 2 below). Note that the slope of the tangent line of blade 22 is less negative than the tangent line of blade 36 based on the X-Y coordinate annotated in Fig. 2.








[AltContent: textbox (Tangent of blade 36 at wind outlet end)][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Tangent of blade 22 at wind outlet end)][AltContent: textbox (Tangent of blade 22 at wind inlet end)][AltContent: textbox (Tangent of blade 36 at wind inlet end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    509
    509
    media_image1.png
    Greyscale


	Annotation of Fig. 2 of Stargardter.

Regarding claim 10, a first tangent line is defined by a limit of the negative pressure surface of each of the at least two blades close to the wind inlet end and a second tangent line is defined by a limit of the negative pressure surface of each of the at least two blades close to the wind outlet end in each of the fan sets, wherein a slope of the second tangent line is greater than a slope of the first tangent line a (see annotated Fig .2 above).	
	


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (2014/0233178).
Franz discloses an axial flow fan, comprising: a hub 110 (Fig. 1A), configured to rotate around a center axis and having a negative pressure side (the top side of Fig. 1A) and a positive pressure side (the bottom side of Fig. 1A) opposite to each other; and a plurality of fan sets, disposed around the hub, wherein each of the fan sets comprises at least two blades 120-1 and 130-1, and each of the at least two blades has a wind inlet end 120-1a and 130-1a (respectively), a wind outlet end 120-1b and 130-1b (respectively) opposite to the wind inlet end, a negative pressure surface (the left side of each blade), and a positive pressure surface (the right side of each blade) opposite to the negative pressure surface in each of the fan sets, wherein a minimum distance between the wind inlet end 120-1a of one of the adjacent at least two blades (blade 120-1) and the positive pressure side is greater than a minimum distance between the wind inlet end 130-1a of the other one of the adjacent at least two blades (blade 130-1) and the positive pressure side, a minimum distance between the wind outlet end 120-1b of one of the adjacent at least two blades (blade 120-1) and the negative pressure side is less than a minimum distance between the wind outlet end 130-1b of the other one of the adjacent at least two blades (blade 130-1) and the negative pressure side, the wind outlet end 120-1b of one of the adjacent at least two blades (blade 120-1) corresponds to the wind inlet end 130-1a of the other one of the adjacent at least two blades (blade 130-1) , the negative pressure surface of one of the adjacent at least two blades (blade 130-1) corresponds to the positive pressure surface of the other one of the adjacent at least two blades (blade 120-1), and a gap is provided between the negative pressure surface of one of the adjacent at least two blades (blade 130-1) and the positive pressure surface of the other one of the adjacent at least two blades (blade 120-1).

	Regarding claim 3, a curvature of the negative pressure surface of one of the adjacent at least two blades (blade 130-1) is greater than a curvature of the negative pressure surface of the other one of the adjacent at least two blades (blade 120-1) in each of the fan sets.
	Regarding claim 4, curvatures of the negative pressure surfaces of the at least two blades are different from each other in each of the fan sets (Fig. 1A).
	Regarding claim 7, each of the at least two blades has a non-uniform thickness (Fig. 1A).
		
Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng (2015/0152879).
Tzeng discloses an axial flow fan, comprising: a hub 10 (Fig. 1), configured to rotate around a center axis and having a negative pressure side 11 and a positive pressure side (the right side of the hub 10 in Fig. 1) opposite to each other; and a plurality of fan sets, disposed around the hub, wherein each of the fan sets comprises at least two blades 21 and 22, and each of the at 
	Regarding claim 2, the wind inlet end (211 and 221) of each of the at least two blades  is connected between the positive pressure surface and the negative pressure surface and the wind outlet end (212 and 222) of each of the at least two blades is connected between the positive pressure surface and the negative pressure surface in each of the fan sets, the negative pressure surface of each of the at least two blades is relatively close to the negative pressure side, the positive pressure  surface of each of the at least two blades is relatively close to the positive pressure side (Fig. 1), and the minimum distance between the wind inlet end (211 and 221) of 
	Regarding claim 7, each of the at least two blades has a non-uniform thickness (Fig. 1).
	Regarding claim 8, orthographic projections of the at least two blades on any plane perpendicular to the center axis do not overlap with each other in each of the fan sets (as clearly seen in Fig. 2).
	
Claims 1, 3, 4, 7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wragg (1,779,026).
Wragg discloses an axial flow fan, comprising: a hub H5 (Fig. 4), configured to rotate around a center axis and having a negative pressure side (as seen in Fig. 4) and a positive pressure side (in the back of the negative pressure side, in the direction going into the page) opposite to each other; and a plurality of fan sets, disposed around the hub, wherein each of the fan sets comprises at least two blades A5, B5 and C5, and each of the at least two blades has a wind inlet end (the left end of each blade in Fig. 5), a wind outlet end (the right end of each blade in Fig. 5) opposite to the wind inlet end, a negative pressure surface (the top surface of each blade in Fig. 5), and a positive pressure surface (the bottom surface of each blade in Fig. 5) opposite to the negative pressure surface in each of the fan sets, wherein a minimum distance between the wind inlet end of one of the adjacent at least two blades (blade B5) and the positive pressure side is greater than a minimum distance between the wind inlet end of the other one of the adjacent at least two blades (blade A5) and the positive pressure side (assuming the hub H5 is just long enough in the axial direction for attaching the blades A5, B5 and C5 on to it as annotated in 
[AltContent: textbox (Negative pressure side)]
[AltContent: arrow]
[AltContent: textbox (Hub H5)][AltContent: textbox (Positive pressure side)][AltContent: arrow][AltContent: arrow][AltContent: rect]		
    PNG
    media_image2.png
    174
    289
    media_image2.png
    Greyscale



		Annotation of Fig. 5 of Wragg.


Regarding claim 4, wherein curvatures of the negative pressure surfaces of the at least two blades are different from each other in each of the fan sets (blade A5 and blade B5 in Fig. 5).
Regarding claim 7, each of the at least two blades has a uniform thickness or a non-uniform thickness (Fig. 5).
Regarding claim 11, the hub rotates around the center axis in a first direction (Fig. 4), each of the at least two blades is bent in a second direction, and the first direction is opposite to the second direction (Fig. 5).
Regarding claim 12, the at least two blades are arranged in the second direction from one of the adjacent at least two blades (blade C5) to the other one of the adjacent at least two blades (blade A5) in each of the fan sets (Fig. 5).
Regarding claim 13, an area of orthographic projection of the other one of the adjacent at least two blades (blade A5) on any plane perpendicular to the center axis is greater than an area of orthographic projection of one of the adjacent at least two blades (blade C5) on any plane perpendicular to the center axis (Fig. 5).
Regarding claim 14, each of the fan sets comprises: a first blade B5, connected to the hub, having a first wind inlet end, a first negative pressure surface, a first wind outlet end, and a first positive pressure surface connected in sequence; a second blade A5, connected to the hub, having a second wind inlet end, a second negative pressure surface, a second wind outlet end, and a second positive pressure surface connected in sequence; a third blade C5, connected to the hub, having a third wind inlet end, a third negative pressure surface, a third wind outlet end, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wragg in view of Gallina (10,036,392).
Wragg discloses all the limitations except the material of the at least two blades does not comprise metal as claimed.
Gallina teaches a fan comprising a plurality of blades attached to a fan hub; wherein the blades are made of aluminum (col. 3, lines 32-33).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the axial fan of Wragg with the blades made of aluminum for the purpose of providing a lightweight fan blades for the fan.

	Allowable Subject Matter
Claims 5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Jarrah et al. (2007/0154314), Broussouse (1,021,822) and Chang et al. (7,025,569) are cited to show different fans having compound blades.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745